Citation Nr: 1441414	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation greater than 30 percent for bilateral plantar fasciitis for the entire period on appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.  She also had additional service in the reserve.
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to an increased evaluation for plantar fasciitis, rated 10 percent disabling. 
 
In January 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.
 
In September 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development.  
 
In March 2013, the Board denied entitlement to a rating for bilateral plantar fasciitis greater than 10 percent prior to November 9, 2013, and granted a 30 percent rating effective November 9, 2013.  In August 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (joint motion), and ordered part of the Board's decision be vacated, such that the claims were remanded for a decision that reflected a thorough consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Specifically, the parties to the joint motion indicated that the Board had acknowledged that Diagnostic Code 5299-5276, which was assigned for bilateral plantar fasciitis, was a rating by analogy.  The joint motion raised the appropriateness of a rating according to Diagnostic Code 5284.  

In January 2014 the Board again considered the Veteran's claim and granted entitlement to a 30 percent rating for bilateral pes planus prior to November 9, 2011, and since November 9, 2011 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5284 and 5276 respectively.  The Veteran again appealed.  In May 2014, the Court granted a joint motion and remanded the case for consideration of the claims under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for the entire appellate term.  


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran has experienced a severe foot disability in each foot.

2.  There is no competent evidence that the Veteran's plantar fasciitis is manifested by the functional equivalent of a loss of use of either foot.  


CONCLUSIONS OF LAW

1.  The criteria for a separate, 30 percent evaluation for plantar fasciitis of the right foot has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2013).

2.  The criteria for a separate, 30 percent evaluation for plantar fasciitis of the left foot has been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
With regard to the increased rating claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings are determined.  The claim was readjudicated in a December 2011 supplemental statement of the case.  Any timing error as to VCAA notice was therefore cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  A November 2011 VA foot examination is adequate and complied with the Board's September 2010 remand instructions because it was based on consideration of the Veteran's prior medical history and examinations, and it described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of entitlement to an increased rating for bilateral pes planus is thus ready to be considered on the merits.

Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

In March 2013, the Board denied entitlement to a rating for bilateral plantar fasciitis greater than 10 percent prior to November 9, 2013, and granted a 30 percent rating effective November 9, 2013.  The Board's March 2013 decision was vacated in August 2013, and remanded for compliance with the first joint motion.  Specifically, the parties to the joint motion indicated that the Board had acknowledged that Diagnostic Code 5299-5276 which was assigned for bilateral plantar fasciitis was a rating by analogy.  The joint motion required discussion regarding the appropriateness of a rating according to Diagnostic Code 5284.  

In January 2014 the Board considered the Veteran's claim for a second time, granting entitlement to a 30 percent rating for bilateral plantar fasciitis prior to November 9, 2011, and since November 9, 2011 according to Diagnostic Codes 5284 and 5276 respectively.  The Veteran again appealed.  

In May 2014, the Court remanded the 30 percent evaluation for consideration of Diagnostic Code 5284 for the entire period on appeal for action consistent with a May 2014 joint motion.  The joint motion ordered that consideration should be given to the argument that Diagnostic Code 5284 applied to individual feet, not bilateral feet, and that it was possible to receive separate 30 percent evaluations under Diagnostic Code 5284 if each foot had a severe foot injury, rather than receiving a single 30 percent rating for both feet.  

There is neither case law nor a precedential opinion from VA General Counsel addressing whether 38 C.F.R. § 4.71a, Diagnostic Code 5284, applies to an individual foot or to the feet bilaterally.  A review of numerous non-precedential memorandum decisions from the Court does suggest that the Court views Diagnostic Code 5284 as applicable to individual feet, such that two separate ratings could be assigned pursuant to it.  After considering these facts in light of the entire rating schedule pertaining to the feet, the Board finds that it should award separate 30 percent ratings for each foot.  

In addressing this issue, some background may be helpful.  The Veteran's plantar fasciitis is rated by analogy under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5299-5276.  Pursuant to Diagnostic Code 5276 a 30 percent rating is warranted for severe bilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 
 
Under Diagnostic Code 5284, a 30 percent rating is assigned for severe foot injuries.  Diagnostic Code 5284 allows for the assignment of a 40 percent rating for loss of use of the foot.  38 C.F.R. § 4.71a.

The words "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013). 

However, it is important to observe that the joint motion took no issue with the Board's prior adjudication of the Veteran's foot issue, aside from the handling of Diagnostic Code 5284.  That is, the joint motion took no issue with the conclusion that a higher rating was not warranted under Diagnostic Code 5276; there was no suggestion that a Diagnostic Code other than 5276 and 5284 was potentially applicable to the Veteran's bilateral foot disability; and there was no suggestion that the Veteran's bilateral foot disability was more than severely disabling in either foot.

The joint motion stated that on remand, the Board should reconsider the applicability of Diagnostic Code 5284 and determine whether the Veteran could obtain a rating of 30 percent for each foot under that Diagnostic Code.  The joint motion noted that the Veteran was free to submit additional evidence or argument.  However, no additional treatment records were submitted showing any treatment of the Veteran's feet, and no additional examinations of her feet have been conducted.

As such, no additional evidence has been presented to alter the Board's previous decisions with regard to Diagnostic Codes other than 5284, and those determinations are included by reference.  Accordingly, entitlement to a rating in excess of 30 percent is not warranted under Diagnostic Code 5276.  
 
As indicated by the May 2014 joint motion, the only question for resolution with regard to the Veteran's feet is whether separate ratings are available, and if so are warranted, under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A VA nurse practitioner in an April 2005 report regarding the Veteran's physical profile for reserve duty, indicated only that the appellant had chronic foot pain with plantar fasciitis.  While the Veteran was restricted from running, jumping, prolonged walking, or prolonged standing, and while she needed to wear supportive shoes when exercising, she demonstrated no deformity, swelling, or callosities. 
     
Similarly, an August 2005 VA treatment note indicated that physical therapy and inserts helped the Veteran's foot pain, but she had problems standing longer than 30 minutes.  There was pain with palpation, but no erythema, edema, or ecchymosis.  April 2006 VA treatment notes indicated that the Veteran was using night splints and had good supportive shoes, with pain when wearing combat boots, no edema, and tender soles.  The diagnosis was chronic plantar fasciitis, with a need to wear night splints and good arch supports.
 
A June 2006 VA examination revealed medial border tenderness associated at times with cramping and there was tenderness in the central portion of the plantar fascia bilaterally.  There were, however, "no true abnormalities," no edema (i.e., swelling), and no calices or unusual shoe wear, and gait was normal.  There were complaints of pain, stiffness, and fatigue.  The Veteran indicated that she wore nocturnal splints and shoe inserts, was able to do day to day activities and was looking for a job that did not involve prolonged standing and walking. 
 
At a January 2008 VA examination, the Veteran complained of pain in the soles of both feet on standing for more than 30 minutes and walking for more than one block, needing to sit down and rest frequently.  The Veteran complained of 7/10 pain in both feet that increased with standing and walking, stiffness, and swelling in the past.  She denied heat, redness, or fatigability, but did report a loss of endurance.  The Veteran was using inserts and wearing nocturnal splints.  She reportedly had been employed full time and had not missed any days of work due to the disability in the past 12 months, but needed to sit and rest after standing for more than 30 minutes or walking more than one block.  Cooking and shopping were decreased. 
 
On examination, there was tenderness to palpation in the medial arch which was associated at times with cramping, and tenderness on palpation in the central portion of the sole of the feet over the plantar fascia bilaterally.  Her gait was normal.  There was no edema, or unusual shoe wear pattern indicative of abnormal weight bearing, and no skin breakdown.  There were no callosities.  There was overlapping of the second toe on the big toe bilaterally.  The Veteran could not stand on her heels bilaterally. 
 
A physical evaluation board report dated in May 2008 indicates that the Veteran had bilateral foot pain due to plantar fasciitis, and that her medical condition prevented her from reasonably performing the duties of her military rank.  It was recommended that she be discharged with a disability rating of 20 percent per VA's rating schedule.
 
During her January 2010 hearing before the Board the Veteran testified that she believed her plantar fasciitis had gotten worse and that she left the reserves due to it.  She reported wearing splints and using shoe inserts, and undergoing physical therapy.  She indicated that she could not walk for more than 10 minutes, stand and cook for long periods, play basketball like she used to, walk too far or stand too long, or stand in line for a long period of time.
 
The November 9, 2011 VA examination report, however, revealed pain was accentuated on use and manipulation bilaterally, that there was swelling on use on the left side, and that her symptoms were not relieved by arch support.  There was evidence of extreme tenderness of the plantar surface of both feet that was improved by orthopedic shoes or appliances, decreased longitudinal arch height on weight bearing on the right.  There was a marked deformity of the right foot (pronation, abduction, etc.) which was improved by orthopedic shoes, the weight bearing line fell over or medial to the toe on the right side, and inward bowing of the Achilles tendon on the right.  There were no characteristic callosities and the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon.
 
Weight bearing X-rays demonstrated periarticular joint spurring at both arches but no degenerative or traumatic arthritis was documented.  There was pain on palpation of the arches bilaterally.  The Veteran did not use assistive devices other than corrective shoes or inserts, as a normal mode of locomotion, and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The disability reportedly impacted her ability to work as a nurse as she was limited to a sitting job.
 
The diagnoses were bilateral plantar fasciitis, right flatfoot, and bilateral naviculo-cuneiform joint arthritis.  The examiner noted that the Veteran had a unilateral flatfoot condition that could lead to gait abnormalities and therefore plantar fasciitis among other problems.  The examiner also noted sharp pain involving the arches with obvious foot deformity.

By way of background, the Board previously determined that the above evidence reflects that the Veteran had at most one of the four symptoms listed in the criteria for a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 prior to November 9, 2011.  There was tenderness on palpation and the Veteran complained of significant pain on use, and this appears to the Board to be equivalent to accentuated pain on manipulation and use.  Significantly, no swelling on use was indicated on examination or in any of the treatment notes.  The Veteran stated that she had previously had swelling but did not indicate whether it was during the appeal period that began one year prior to the March 2006 increased rating claim.  There was no lay or medical evidence of a marked deformity or characteristic callosities.  As the Veteran's symptoms did not more nearly approximate the criteria for a 30 percent rating indicating severe disability under Diagnostic Code 5276 prior to November 9, 2011, she is not entitled to a 30 percent prior to that date according to that Diagnostic Code.
 
Nevertheless, as the Board previously noted, the Veteran's bilateral plantar fasciitis is rated by analogy, such that the Board will also consider other potentially applicable Diagnostic Codes.  Diagnostic Code 5278 for claw foot (pes cavus), acquired provides a 50 percent rating for marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  This rating, however, does not provide similar enough characteristics for the Board to provide an appropriate rating by analogy, where there is no indication that the toes are involved, or that there are very painful callosities, etcetera.  
 
Diagnostic Code 5284, however, provides a 30 percent rating for other severe foot injuries.  The representative argues that this Diagnostic Code is appropriate here.  For the period prior to November 9, 2011, the Veteran's characteristics of the disability do not arise to the 30 percent criteria provided by Diagnostic Code 5276; however, the Board will consider Diagnostic Code 5284.  Given the Veteran's reports of symptomatology to include difficulty standing for more than 10 minutes, use of inserts and nocturnal splints, tenderness across the plantar surfaces, difficulty walking more than a block, and loss of endurance, a 30 percent rating for bilateral plantar fasciitis is appropriate for severe, other foot injuries.  There is no higher rating available under this Code, and there is no evidence that the disorder prior to November 9, 2011 was manifested by inward displacement or severe spasm of the tendo Achilles on manipulation.  As such, the findings more nearly approximate a 'severe' foot disability in each foot under Diagnostic Code 5284.  As discussed above, because Diagnostic Code 5284 appears to allow for separate ratings if a disability impacts both feet, a separate 30 percent rating is granted for each foot.  
 
In order to comply with the joint motion requirement to address the applicability of Diagnostic Code 5284 for all periods on appeal, especially considering the appropriateness of a separate rating for each foot, the Board will consider earlier portions of its January 2014 decision that have not been vacated or remanded by the Court for background purposes.  

According to the January 2014 Board decision, the symptoms of the Veteran's plantar fasciitis most nearly approximated the criteria for a 30 percent rating according to Diagnostic Code 5276 from November 9, 2011.  There was objective evidence of marked deformity, pain on manipulation and use, and indication of swelling on use.  Although there were no characteristic callosities, as the Veteran had three of the four listed symptoms, her symptoms more nearly approximated the severe disability indicated by the criteria for a 30 percent rating. 
 
As indicated in the former portion of the Board decision that is not remanded, at no time since November 9, 2011, however, have the appellant's symptoms nearly approximated the pronounced disability required for a 50 percent rating.  While there was marked deformity and extreme tenderness of the plantar surfaces, there was no inward displacement or severe spasm of the tendo Achilles on manipulation.  Further, the appellant's symptoms were improved by orthopedic shoes or appliances.  As the preponderance of the evidence is against finding that the appellant had at least half of the symptoms listed in the criteria for a 50 percent rating the evidence is against entitlement to an evaluation greater than 30 percent for plantar fasciitis from November 9, 2011 according to Diagnostic Code 5276.
 
The Board also previously concluded that there was no basis for any higher rating under any other potentially applicable diagnostic code.  Diagnostic Code 5278, for acquired bilateral claw foot (pes planus) provides a 50 percent rating when there is marked contraction of the plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities and marked varus deformity.  Here, there was no evidence of clawfoot symptoms, such that this rating does not provide an appropriate analogy, and even if there were the criteria still have not been met.  Finally, there is no competent evidence that the appellant's foot disorder is manifested by the functional loss of use of either foot.  

Now, however, the Board is awarding separate 30 percent ratings for each foot for the entire course of the appeal (prior to and since November 9, 2011) under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In granting separate 30 percent ratings for each foot under Diagnostic Code 5284 the combined disability rating with the bilateral factor will result in a 60 percent rating for these disabilities.  No greater rating would be available to the Veteran under Diagnostic Code 5276.  See 38 C.F.R. §§ 4.25, 4.26.  The Veteran would only be entitled to a greater evaluation under Diagnostic Code 5276 if she could show that each foot had the same functional impairment as an amputation, or that she was entitled to an extraschedular rating.  As indicated above, there is no evidence that the appellant suffers the functional loss of use of either foot that equates to an amputation, and as will be discussed below, the evidence does not suggest that consideration for an extraschedular rating is warranted.  

As noted in the previous Board decision, separate ratings are not warranted for the flatfoot or naviculo-cuneiform joint arthritis diagnosed on the November 2011 VA examination, because these disorders are not service connected.
 
The symptoms of the Veteran's plantar fasciitis are fully contemplated by the applicable rating criteria.  Any disorder manifested by a limitation of right ankle motion pertains to the previously referred issue of entitlement to service connection for a right ankle disorder secondary to plantar fasciitis.  The January 2008 VA examiner indicated that the Veteran was employed full time and had not missed any days of work due to the disability in the prior 12 months.  The November 2011 VA examiner indicated that the Veteran's disability impacted her ability to work in that she was a nurse and had limited herself to a sitting job, but there is no evidence that the appellant has lost work due to her plantar fasciitis.  Hence, while there was some interference with the Veteran's employment, it did not constitute "marked interference."  38 C.F.R. § 4.1 (2013).  Certainly, there is no evidence suggesting that the appellant is unemployable due to plantar fasciitis.  Indeed the evidence reflects that the Veteran chose to work in a job where she often sat; it did not indicate that she lost significant time from work due to her plantar fasciitis.  There is no evidence that the Veteran has been frequently hospitalized for this disability.  The Board therefore finds that referral for consideration of an extraschedular evaluation for plantar fasciitis is not warranted.  38 C.F.R. § 3.321(b)(1).
 
Resolving reasonable doubt in the Veteran's favor, the evidence shows that she is entitled to separate 30 percent ratings for each foot for the entire appellate term.  The evidence preponderates against, finding that the disorder has more nearly approximated the criteria for a rating in excess of 30 percent for each foot according to Diagnostic Code 5284 for severe other foot injuries during the course of the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.


ORDER

For the entire time period on appeal, an initial 30 percent evaluation for the Veteran's right foot plantar fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the entire time period on appeal an initial 30 percent evaluation for the Veteran's left foot plantar fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


